Citation Nr: 1431570	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  07-09 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, claimed as residuals of pneumonia.

2.   Entitlement to service connection for posttraumatic stress disorder (PTSD) or other psychiatric disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1971.  He served in the Republic of Vietnam from August 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) that in relevant part denied service connection for a respiratory disorder and for PTSD.

The Board issued a decision in November 2011 denying both claims.  The Veteran thereupon appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2013 the Court issued a Memorandum Decision that vacated the Board's action and returned the case to the Board.

In November 2013 the Board remanded the claims on appeal to the Originating Agency for further development in accordance with the Court's Memorandum Decision.  That development has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran has not suffered from a chronic respiratory disability during the course of his appeal.

2.  The most probative evidence indicates the Veteran does meet the diagnostic criteria for PTSD.

3.  The Veteran's diagnosed depressive disorder has been attributed to post service events and is not shown to be etiologically related to service.




CONCLUSIONS OF LAW

1.  The requirements to establish service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).

2.  The requirements to establish service connection for a psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in August 2006.  At any rate, the Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  Service treatment records (STRs) are associated with the file, as are records from those post-service VA and non-VA medical providers the Veteran has identified as having relevant treatment records.  The Veteran has also been advised of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.

In November 2013 the Board remanded the claims to the Agency or Original Jurisdiction (AOJ) for the purpose of affording the Veteran additional VA examinations, which were performed.  The Board finds on review of those examinations that the AOJ substantially complied with the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds the medical evidence of record is now adequate to support adjudication of the appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield, 499 F.3d 1317.  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection for a respiratory disability 

Service treatment records (STRs) show the Veteran was treated in February-March 1968 at Fort Gordon, Georgia for acute respiratory disease; he received six days of inpatient treatment for what was diagnosed as acute upper respiratory infection.  He was treated for upper respiratory infection (URI) in April 1969 while in Vietnam, with notation that he was a heavy smoker.  He was treated again for URI in January 1970 at Fort Belvoir and in July 1970.  Separation examination in October 1970 showed lungs and chest as normal, and chest X-ray was normal; in the corresponding self-reported Report of Medical History the Veteran denied history of shortness of breath, asthma, chronic cough or pain/pressure in the chest.  The Veteran was subsequently treated again for URI in Germany in January 1971, but the same month he signed a statement asserting that he had no change in his medical condition since the discharge examination. 

Treatment records from Ohio Valley General Hospital show the Veteran presented to the emergency room in December 1993 and July 1995 complaining of chest congestion with cough and sore throat, diagnosed on both occasions as acute bronchitis.  He returned to the emergency room in September 1995 complaining 
of cough, congestion and runny nose, diagnosed as acute URI.  Chest X-ray in September 1998 showed a right upper lobe infiltrate consistent with pneumonia, but a follow-up X-ray in October 1998 showed the infiltrate had resolved, with no current active disease.  The Veteran presented to the emergency room in January 2004 and February 2004 complaining of flu-like symptoms; the final diagnosis was bronchitis in January and acute bronchitis in February 

In December 2004 the Veteran had a Department of Transportation examination to determine his medical eligibility for commercial driver's license (CDL).  In relevant part the Veteran denied any history of shortness of breath or lung disease.  Clinical examination showed no abnormalities of the lungs or chest.  

The Veteran submitted a stressor letter to VA in October 2006 in which he stated that when he reported to Vietnam he was assigned to the 1st Infantry Division, where there was no requirement for a crane operator and he was assigned to duty as a combat engineer (MOS 12B).  He stated he was assigned to B-1/2 IN and accompanied that unit on search-and-destroy missions along the Cambodian border.  He stated his job was to blow up bunkers and dispose of unexploded ordnance.    

The Veteran presented to the VA primary care clinic (PCC) in November 2006 reporting he intended to claim service connection for recurrent bronchitis, but that he was told he had to first enroll in primary care.  The Veteran reported a smoking history of 11/2 packs per day for 10 years until he quit at age 26.  The Veteran denied shortness of breath, dyspnea with mild-to-moderate exertion, wheezing, chest tightness, pleuritic chest pain or frequent cough.  He explained he only had symptoms with bronchitis, which he would get a couple of times per year.  Examination of the lungs showed the lungs to be clear to auscultation and percussion, with normal respiratory effort and symmetric chest expansion.  The clinician entered an impression of bronchitis/likely mild chronic obstructive airway disease (COPD). The examiner recommended the Veteran get follow-up pulmonary function testing (PFTs), either privately or by VA.

Subsequent VA PCC notes from November 2006 to February 2010 show that the Veteran was referred for PFTs by VA but did not appear for such testing.  Clinical examinations during the period consistently showed no current abnormality of the lungs or chest.

The Veteran had a VA respiratory disease examination in February 2011, performed by a physician who reviewed the claims file (the treatment record from Fort Gordon was not associated with the file at that time).  The Veteran reported he had been hospitalized for pneumonia at Fort Gordon, and also reported he had been exposed to Agent Orange in Vietnam.  The examiner noted STRs documented episodes of URIs, sinus infections and bronchitic episodes in April 1969, October 1969, January 1970, July 1970 and January 1971; he also noted the post-service treatment at Ohio Valley General Hospital as cited above.  In addition to these documented episodes, the Veteran reported having had bronchitic episodes 2-3 times per year, although the last such episode was 2 years before.  The Veteran reported subjectively that he could walk a long distance without shortness of breath.  He denied fever or chills, and denied wheeze except during episodes of URI.  He endorsed occasional productive cough during bronchitic episodes.  

Physical examination showed the lungs to be clear to auscultation in all fields, and pulmonary function test (PFT) was essentially normal.  The examiner stated the Veteran had a documented history of bronchitis during and after service, with the last documented episode in 2004 but the last subjectively reported episode in 2009.  The Veteran had no current respiratory symptoms and PFT was essentially normal.  The examiner stated there is enough evidence of record to show bronchitis that began during service and progressed into the Veteran's adult life, but there was no current respiratory complaint and no bronchitis for the past two years. 

The service treatment record relating to treatment at Fort Gordon was received after the February 2011 examination. The file was therefore returned to the VA physician who had performed the February 2011 examination, with the request that he review the newly-received records from Fort Gordon and indicate whether his earlier opinion should be revised.

In August 2011 the VA examiner stated the records from Fort Gordon documented another episode of upper respiratory symptoms in March 1968, but at that time 
the Veteran's lungs were clear and his chest X-ray was negative.  The examiner stated the Veteran was shown to have had episodes of bronchitis in service (acute bronchitis defined as inflammation of the bronchi due to upper airway infection, and chronic bronchitis defined as cough lasting at least 3 months per year in two successive years).  However, the examiner noted the Veteran denied respiratory symptoms during the two years prior to examination (2009-2011) and his current examination was essentially normal.  Thus, during examination the Veteran did not have a current diagnosis of bronchitis or any other respiratory that is related to or aggravated by service.     

The Board issued a decision in November 2011 that denied service connection for a respiratory disorder, relying on the VA medical examinations cited above.   The Board's decision was vacated by a Memorandum Decision of the Court in June 2013.  Relevant to respiratory disorder, the Court stated the examination reports in February and August 2011, taken together, demonstrate the Veteran did not have a current respiratory disorder but do not demonstrate whether the Veteran had a respiratory disorder prior to February 2011.  Specifically, the Court stated the Veteran may have had chronic bronchitis that began during service and continued into his adult life. 

In compliance to the Court's Memorandum Decision the Board remanded the 
case for additional examination, which was performed in December 2013 by a pulmonary physician who reviewed the Veteran's electronic claims file and noted the Veteran's respiratory treatment history in detail.  The Veteran reported he had double pneumonia during basic training and was hospitalized for two weeks, and complained of productive cough that had been going on "forever."  The Veteran's last episode of bronchitis was prior to his retirement in 2006.  The Veteran denied any hospitalization for respiratory problems since 1986 and denied treatment with steroids or inhalers; he endorsed having been given antibiotics during episodes of bronchitis but had not taken antibiotics in recent years.  On physical examination the Veteran had no wheezing, crackles or rales; chest X-ray and PFT were both normal.  The examiner diagnosed URI and acute bronchitis, multiple beginning in 1968.  The Veteran's current main problem was cough at night, which had not been addressed in clinical records from 2005-2009.  In sum, there is no indication of a chronic lung condition in 2005-2009 or at this time.  

In review of the evidence above, the Board finds the Veteran is shown to have had bronchitis during service and to have had intermittent bronchitis for some years after service.   However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Brammer v. Derwinski, 3 Vet. App. 223 (1993).  Existence of a current disability must be shown by competent medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, it is necessary to show a respiratory disorder on or after July 2005, when the present claim for service connection was filed.

The Board finds in this case that the Veteran has not shown a respiratory disability during the course of the claim for which service connection can be considered.  The VA clinician in November 2006 entered an impression of "bronchitis/likely mild COPD" but this was clearly based on the Veteran's report of symptoms rather than objective findings since the Veteran had no current respiratory distress during clinical examination.  There is no clinical evidence of any respiratory symptoms since 2004, and the VA examiner in December 2013 stated a specific medical opinion that there is no indication of a chronic lung condition since 2005.  

The Veteran has reported respiratory symptoms ending in 2009.  However, the Board finds in this case that the Veteran's account of intermittent symptoms during the period 2005-2009 does not demonstrate a respiratory disorder for which service connection can be considered.  Respiratory symptoms may be due to a number of different pathologies, which may or may not be related, so the actual etiology or etiologies of the Veteran's symptoms during 2005-2009 is a complex medical question not within his competence as a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, the competent and uncontroverted medical opinion of record indicates the Veteran has not shown a chronic respiratory disorder during the course of this appeal.  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer, 3 Vet. App. 223, 225.  In the absence of a demonstrated respiratory disorder, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


Service connection for a psychiatric disorder

Service connection for PTSD requires "medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms an in-service stressor; and credible supporting evidence that the in-service stressor occurred."  38 C.F.R. § 3.304(f).

The evidence required to support the occurrence of an in-service stressor varies depending on whether the appellant was engaged in combat with the enemy.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of such veteran's service, his lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) (2013).  Where the record does not establish that a veteran engaged in combat with the enemy, his assertions of in-service stressors, standing alone, cannot provide evidence to establish an event claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, he must provide "credible supporting evidence from any source" that the event alleged as the stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

During the course of this appeal, effective July 13, 2010, VA liberalized the evidentiary standard, in certain circumstances, for claims for service connection for PTSD, particularly as to the corroboration of in-service stressors.  The new regulation indicates that if a stressor claimed by a Veteran is related to the fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the claimed in-service stressor.  See 75 Fed. Reg. 39843-52 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3) (2013).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)

STRs show no indication of psychiatric problems during service.  The Veteran had a separation examination in October 1970 in which psychiatric systems were evaluated as normal; in the corresponding self-reported Report of Medical History the Veteran denied history of depression or excessive worry, frequent trouble sleeping, frequent or terrifying nightmares or nervous trouble of any sort. 

The Veteran's personnel file shows he served in Vietnam as a member of Company A, 1st Battalion, 1st Engineer Regiment, 1st Infantry Division.  He served in military occupational specialties of crane operator (62F) from August 1968-January 1969, loader operator (64B) from January 1969-March 1969, and combat construction specialist (12B) from March 1969 -August 1969.  He received hazardous duty pay for demolitions duty effective from May 1969.  The Veteran served during three campaigns (Counteroffensive Phases V and VI and Tet Offensive) and received the Vietnamese Cross of Gallantry with Palm, the United States Army Commendation Medal (for meritorious service) and the United States Vietnam Service Medal.

In December 2004 the Veteran had an examination to determine his medical eligibility for a CDL.  In relevant part the Veteran denied any history of nervous or psychiatric disorders.

The file contains a January 2007 letter from a readjustment counseling therapist affiliated with the VA Vet Center.  The therapist stated therein that the Veteran began one-on-one therapy in January 2006 and group therapy in June 2006, and was still presently undergoing therapy.  The therapist noted the Veteran had claimed both physical and psychological injuries.  The Veteran's physical injuries were apparently not verified but appeared to be viable.  In regard to PTSD, the Veteran's military occupational specialty (MOS) was crane operator, implying he was not exposed to combat.  The therapist stated he hoped this misrepresentation would be clarified and considered when evaluating for PTSD.  

VA PCC notes from November 2006 to February 2010 show the Veteran initially presented reporting he intended to file a claim for service connection for PTSD.  During all clinical visits in the period the Veteran had negative PTSD screens, but the PCC staff nonetheless entered an impression of "possible PTSD."  

The Veteran participated in a VA non-PTSD/Wellness Group from January 2006 through April 2009. 

The Veteran submitted a Statement in Support of Claim for PTSD in October 2006 in which he asserted having been exposed to stressful incidents while assigned to B Company, 1st Battalion, 2nd Regiment, 1st Infantry Division during the period August 1968 to August 1969.  He did not specify what those incidents were, but in subsequent correspondence he stated that during the period he was subjected to mortar fire and that his unit was ambushed.

The Veteran had a VA PTSD examination in February 2011, performed by a psychologist who reviewed the claims file.  The examiner noted the Veteran reported having served during October-November 1968 with B Company, 1st Battalion, 2nd Infantry Regiment (B-1/2 IN), although his service personnel record indicates he was assigned to A Company, 1st Engineer Battalion at the time.  The Veteran reported three specific stressors.  The first stressor consisted of being ambushed on four occasions, during which he participated in combat, fired his weapon and personally evacuated a wounded comrade to safety.  The second stressor consisted of an incident in which he killed an enemy soldier who was charging him.  Both traumas occurred near the Cambodian border in October-November 1968.  The third stressor occurred in December 1968, when the Veteran participated in moving body bags containing the bodies of American soldiers.  The Veteran also described his pre-service family life and his post-service occupational, social, medical and legal history.  The examiner performed a mental status evaluation (MSE) and psychological testing, and noted clinical observations in detail.

The examiner diagnosed alcohol abuse, unrelated to military service; the examiner stated the Veteran did not meet the full constellation of symptoms required for diagnosis of PTSD, so such diagnosis could not be made; further, the Veteran had not met the criteria for such diagnosis in the past.  The examiner noted that per the PTSD verification checklist the Veteran's claimed stressors were not consistent with the places, times and circumstances of his service.  Also, while the Veteran reported combat-related stressors, such symptoms were not noted on examination.  Over the years, the Veteran's subjective symptoms of depression had been primarily due to psychosocial and interpersonal stressors that were in no way related to military service; such stressors included interpersonal and marital conflict, divorce, heavy substance use and legal involvement.  Per the Veteran's report, he had also been involved in heavy alcohol and drug use, which invariably has a negative effect on psychosocial functioning and causes psychosocial symptoms such as increased irritability, mood instability and sleep disruption.   

In August 2011 the file was returned to the VA examiner cited above for reconsideration, since the Appeals Management Center had updated the stressor verification checklist to indicate that the Veteran's claimed stressor of frequent mortar attacks and ambushes is consistent with the places, types and circumstances of service; the examiner was asked to reconsider the previous diagnosis and opinion in light of this revision.  The examiner stated that even in consideration of the verified stressor the Veteran could not be diagnosed with PTSD, based on his responses during interview.  Therefore, the diagnosis remained unchanged.

The Board issued a decision in November 2011 that denied service connection for PTSD, relying on the VA medical examinations cited above.   The Board's decision was vacated by a Memorandum Decision of the Court in June 2013.  Relevant to PTSD, the Court stated the Veteran was shown to have depression, and the Board had failed to discuss whether service connection may be granted for a depressive disorder.

In compliance to the Court's Memorandum Decision the Board remanded the case for additional examination, which was performed in December 2013 by a psychologist who reviewed the claims file.  The examiner noted the file included an entry of "possible PTSD" at the Vet Center but no apparent actual diagnosis of PTSD was of record.  The Veteran discussed his pre-military, military and post-military life in detail.  The Veteran reported two in-service stressors.  The first stressor was a patrol in which he shot an enemy soldier; the stressor was adequate to support diagnosis of PTSD and was due to fear of enemy action.  The second stressor was participating in the evacuation of dead and wounded; this stressor was due to fear of enemy action but was not adequate to support a diagnosis of PTSD.  The examiner noted that the Veteran's full constellation of symptoms did not meet the criteria for diagnosis of PTSD.  Rather, the Veteran's symptoms met the clinical criteria for diagnosis of depressive disorder not otherwise specified (NOS) that the examiner found was unrelated to military service.  

In support of his opinion, the examiner noted that the Veteran had been diagnosed with alcohol abuse since 2006; such abuse likely contributed to his sleep disorder.  The examiner noted that in August 2013 the Veteran reported to his attending VA primary care physician that his prior mood problems were due to being laid up after ankle fracture; there was no indication these symptoms were due to events in service.  The Veteran was continuing a pattern of binge drinking that would affect his mood but no longer constitutes diagnosed alcohol abuse.  The examiner found that over the years the Veteran's subjective symptoms of depression have been due primarily to psychosocial and interpersonal stressors which are in no way related to, caused by, or the direct result of his military service.  The examiner stated these stressors include interpersonal and marital conflict, divorce, heavy substance use, and legal involvement and that the severity of his subjective depression has varied based on the severity of the contributing stressors. 

On review of the record the Board finds the Veteran is competently diagnosed with depressive disorder.  Accordingly, the first element of service connection - medical evidence of a disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the present case the evidence does not show, and the Veteran does not contend, that he had a psychiatric disorder of any diagnosis during service.  Thus, competent evidence of a nexus between his current disability and service is required.

In the present case, two different VA examiners have considered the Veteran's stressors but have not found a psychiatric disorder of any diagnosis linked to his service.  In this regard, the Veteran has not been diagnosed with PTSD in accordance with DSM-IV, and "possible PTSD" as noted in treatment records is speculative and not a valid diagnosis.  With regard to depression, both examiners found the Veteran's depressive symptoms were due to post service psychosocial stressors unrelated to service, and unrelated to military service.  The opinions were consistent with each other, and the December 2013 examiner provided a detailed discussion of the evidence and an adequate rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  These opinions are not contradicted by any competent medical opinion of record.

To the extent the Veteran contends he has a current psychiatric disability that is related to service, the diagnosis and etiology of a psychiatric disability is a complex medical question that is not within the competence of a layperson.  Jandreau, 492 F.3d 1372.  Thus, the Board finds the opinions of the VA examiners to be more probative than the Veteran's lay assertions as to the etiology of his current disorder.   

In summary, a psychiatric disorder was not shown in service or for many years thereafter, and there is no competent evidence linking the current disorder to service.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for a respiratory disorder is denied.

Service connection for a psychiatric disorder is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


